Name: Commission Regulation (EC) No 2632/98 of 8 December 1998 laying down for 1999 the single adjustment coefficient to be applied to each traditional operator's provisional reference quantity under the tariff quotas for traditional ACP bananas
 Type: Regulation
 Subject Matter: trade policy;  plant product;  international trade;  tariff policy;  trade
 Date Published: nan

 EN Official Journal of the European Communities9. 12. 98 L 333/21 COMMISSION REGULATION (EC) No 2632/98 of 8 December 1998 laying down for 1999 the single adjustment coefficient to be applied to each traditional operators provisional reference quantity under the tariff quotas for traditional ACP bananas THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 404/93 of 13 February 1993 on the common organisation of the market in bananas (1), as last amended by Regulation (EC) No 1637/98 (2), Having regard to Commission Regulation (EC) No 2362/ 98 of 28 October 1998 laying down detailed rules for the implementation of Council Regulation (EEC) No 404/93 regarding imports of bananas into the Community (3), and in particular Articles 6(3) and 28(3) thereof, Whereas Articles 6(3) and 28(3) of Regulation (EC) No 2362/98 stipulate that, in the light of the total volume of tariff quotas and traditional ACP bananas and the tradi- tional operators total provisional reference quantities established pursuant to Article 4 and subsequent Articles of that Regulation, the Commission must set, where appropriate, a single adjustment coefficient to be applied to each operators provisional reference quantity; Whereas, on the basis of the notifications received in accordance with Article 28(2)(a) of Regulation (EC) No 2362/98 regarding the traditional operators total provi- sional reference quantities, the Commission is required to set a single adjustment coefficient to be applied to each traditional operators provisional reference quantity for 1999; Whereas, however, the changes to the arrangements for the importation of bananas into the Community intro- duced by Regulations (EC) No 1637/98 and (EC) No 2362/98, in particular as regards the definition of tradi- tional operators and the calculation of the individual reference quantities, require the national authorities, in cooperation with the Commission, to carry out verifica- tions and checks that cannot be completed before the start of 1999; whereas these operations may result in a further correction of the adjustment coefficient set by this Regulation and to corrections of the traditional operators reference quantities; whereas, in particular, the reference quantities calculated by the national authorities pursuant to Regulation (EC) No 2362/98 and this Regulation will not constitute vested rights or be invoked by the operators as legitimate expectations; Whereas this Regulation must enter into force imme- diately, given the time limits laid down in Regulation (EC) No 2362/98, HAS ADOPTED THIS REGULATION: Article 1 In the case of the tariff quotas and traditional ACP bananas referred to in Articles 18 and 19 of Regulation (EEC) No 404/93, the reference quantity to be allocated to each traditional operator within the meaning of Article 3 of Regulation (EC) No 2362/98 for 1999 shall be obtained by applying to the operators provisional refer- ence quantity, as calculated pursuant to Articles 4 et seq. of Regulation (EC) No 2362/98, a single adjustment coef- ficient of 0,939837. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (1) OJ L 47, 25. 2. 1993, p. 1. (2) OJ L 210, 28. 7. 1998, p. 28. (3) OJ L 293, 31. 10. 1998, p. 32. EN Official Journal of the European Communities 9. 12. 98L 333/22 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 December 1998. For the Commission Franz FISCHLER Member of the Commission